Citation Nr: 0928366	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
foot deformity, to include pes planus and claw toes.  

2.  Entitlement to service connection for a left leg 
condition, to include as secondary to the service-connected 
foot deformity, to include pes planus and claw toes.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1969, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Jackson, Mississippi, Regional 
Office (RO), which denied service connection for a left leg 
condition and low back condition, and denied entitlement to a 
TDIU.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.

In January 2007, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A copy of the hearing 
transcript is of record and has been reviewed. 
     
In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In September 2008, the Board reopened the Veteran's service 
connection claim for a low back disability based on the 
receipt of new and material evidence.  The Board also 
remanded the service connection and TDIU claims to the RO for 
additional development, including VA examinations to 
determine the etiology of the Veteran's back and leg 
conditions and to determine if the Veteran's service-
connected disabilities collectively rendered him unable to 
secure or follow substantial employment.  That development 
was completed and the case was returned to the Board for 
appellate review.       

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    
The issues of entitlement to service connection for a low 
back disability, to include as secondary to the service-
connected foot deformity, to include pes planus and claw 
toes; and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnosis of any left 
foot disability, to include sensory polyneuropathy of the 
lower extremities; sensory polyneuropathy of the lower 
extremities was not manifest within a year of separation from 
service; and there is no probative positive evidence of a 
nexus between the Veteran's left leg condition and his 
service.
  
2.  The preponderance of the evidence is against a finding 
that the Veteran's left leg condition is related to his 
service-connected foot deformity, to include pes planus and 
claw toes.  


CONCLUSION OF LAW

A left leg condition was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
Veteran's service-connected foot deformity, to include pes 
planus and claw toes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in October 
2005 and October 2008 letters.  These letters informed the 
Veteran of what evidence was required to substantiate his 
service connection claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  In a November 2006 
attachment to a notice letter and an October 2008 notice 
letter, the RO advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.   

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains STRs, 
service personnel records, VA medical evidence, private 
medical evidence, Social Security Administration (SSA) 
records, Internet articles, DRO and Board hearing 
transcripts, and statements submitted by and on behalf of the 
Veteran, including statements from his wife and son-in-law.  
The Veteran was afforded and underwent Compensation and 
Pension (C&P) examinations to determine the etiology of his 
left leg condition at the VA Medical Center (VAMC) in Biloxi, 
Mississippi, on March 2006 and December 2008.  The Veteran 
requested and was provided hearings before a Decision Review 
Officer (DRO) on January 2007 and before the undersigned 
Veterans Law Judge sitting at the RO on June 2007.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the service connection claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Merits of the Service Connection Claim for a Left Leg 
Condition

Direct Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for certain chronic diseases, such as 
disorders of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.    

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

On review of the record, the Board finds that service 
connection for a left leg condition based on all theories of 
entitlement, presumptive and direct, must fail.

Initially, the Board notes that the Veteran has a current 
disability (diagnosed as sensory polyneuropathy of the lower 
extremities) to meet the threshold requirement for a service 
connection claim.  See December 2008 VA Joints and Spine 
Examination Report.  However, the Veteran's STRs are negative 
for complaints, treatment, or diagnoses of any left leg 
condition, including sensory polyneuropathy of the lower 
extremities, in-service.    

Further, post-service, sensory polyneuropathy of the lower 
extremities was not manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first 
indication of any left leg condition is reflected in a March 
2002 Private Treatment Report from Dr. T.C.S., containing 
complaints of left leg pain, dated approximately thirty-three 
years post-service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).    

There is also no probative positive evidence of a nexus 
between the Veteran's left leg condition and his service.  
Review of the Veteran's claims folder is negative for a 
medical opinion relating his current left leg disability to 
his active duty service.

The Veteran also asserts that his service connection claim 
for his left leg condition also includes a claim for one of 
his legs being shorter than the other or "shortening leg 
syndrome" and should be service-connected.  The Veteran was 
assessed with a congenital length discrepancy or shortening 
of his legs by VA and private medical practitioners.  See 
December 2006 Private Opinion Letter (Dr. E.J.G.); August 
2007 Private Opinion Letter (Dr. E.J.G.); December 2008 VA 
Joints and Spine Examination Report.  The Board notes that 
the Veteran's congenital leg length discrepancy is not a 
disease or injury within the meaning of applicable 
legislation.  Thus, generally speaking, a congenital defect 
cannot be service connected as a matter of VA regulation. 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  

Regardless, the Board finds the Veteran's service connection 
claim for a length discrepancy or shortening of his legs must 
fail.  Initially, the Board notes that the Veteran's STRs are 
negative for any injury or disease resulting in a leg length 
discrepancy.  Further, there is no nexus between a leg length 
discrepancy and the Veteran's service.  In fact, the evidence 
of record reveals a negative opinion.  In this regard, in a 
December 2008 VA Joints and Spine Examination Report, after 
review of the Veteran's claims file and upon examination, the 
examiner opined that the Veteran's congenital leg length 
discrepancy was not caused by or related to his service-
connected foot condition.  The examiner also noted that "the 
congenital leg length discrepancy may be impacted by 
arthritic changes of the hip, knee, and ankles over time, but 
range of motion of all lower extremity joints were 
bilaterally equal, indicating no lateralizing functional 
impact," and "the leg bones themselves are not equal in 
length and were not broken in service, therefore, not an 
acquired condition."    

As such, the Veteran's service connection for an left leg 
condition based on both theories of entitlement, direct and 
presumptive, including based on herbicide exposure, must 
fail.

Secondary Service Connection Claim

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

In the alternative, the Veteran asserts that he is entitled 
to service connection for a left leg condition because this 
condition is a result of his service-connected feet 
disabilities, including pes planus and claw toes.  See August 
2005 Type-Written Statement from the Veteran; April 2006 
Type-Written Statement from the Veteran; August 2007 Type-
Written Statement from the Veteran; May 2009 Type-Written 
Statement from the Veteran.  However, the evidence of record 
does not support the Veteran's alternative claim of secondary 
service connection.    

The Veteran is currently service-connected for pes planus and 
hammertoes of the bilateral feet.  See March 2005 and 
September 2007 Rating Decisions.

The evidence of record fails to reveal that the Veteran's 
left leg condition is a result of his service-connected feet 
disabilities.  In this regard, in March 2006, the Veteran 
underwent a C&P examination at the Biloxi VAMC regarding the 
etiology of his left leg condition.  After review of the 
claims folder and upon physical examination, the examiner 
assessed lumbar spine degenerative disc disease with left leg 
radiculopathy.  The examiner opined that the Veteran's 
condition was not as likely as not  the direct and proximal 
result of his service-connected foot disability; and to opine 
otherwise would be resorting to pure speculation.  See March 
2006 VA Joints and Spine Examination Report.  

In December 2008, the Veteran underwent another C&P 
examination at the Biloxi VAMC.  The examiner after review of 
the Veteran's claims folder and upon physical examination 
assessed inter alia sensory polyneuropathy of the lower 
extremities and opined that such disability is less likely 
than not caused by or related to the Veteran's service-
connected feet disabilities.  See December 2008 VA Joints and 
Spine Examination Report.   

The Veteran has not offered any medical evidence to the 
contrary.  Although the Veteran asserts that his claims 
folder contains medical opinions showing a "possible" 
relationship between his left leg condition and his service-
connected feet disabilities, review of the claims folder 
reveals no such opinions.  See May 2009 Type-Written 
Statement from the Veteran.  Review of the evidence of record 
reveals private opinions relating only to the Veteran's low 
back condition and his service-connected feet disabilities.  
See December 2006 Private Opinion Letter (Dr. E.J.G.); 
January 2007 Private Opine Letter (Dr. E.R.C.); August 2007 
Private Opinion Letter (Dr. E.J.G.).  However, even if the 
claims folder contained such opinion, such an opinion would 
amount to pure speculation or remote possibility.   Evidence 
supporting the award of service connection must be in the 
range of probability and more than pure speculation or remote 
possibility.  See 38 C.F.R. 
§ 3.102.      
 
In light of the above evidence, the Board finds that the 
Veteran's left leg condition is not proximately due to or the 
result of his service-connected feet disabilities.      

The Board acknowledges the Internet articles and medical 
treatises regarding flat feet and such disabilities 
association with "most lower back, hip, leg, knee, ankle, 
and arch pain."  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim. 
 See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, the Internet article and medical treatise evidence 
which has been submitted by the Veteran is general in nature 
and does not specifically relate to the facts and 
circumstances surrounding this particular case.  

The Board notes that the only evidence relating the Veteran's 
left leg condition to his service-connected feet disabilities 
is his own statements.  Although the Veteran is competent to 
describe his symptomatology (see Layno v. Brown, 6 Vet. App. 
465, 469 (1994)) and believes that his left leg condition is 
caused by his service-connected feet disabilities, his 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

As the preponderance of the evidence is against findings that 
the Veteran's left leg condition is proximately due to his 
active duty service or his service-connected pes planus and 
bilateral hammertoe disabilities, the reasonable doubt 
doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for a left leg condition, 
to include as secondary to the service-connected foot 
deformity, to include pes planus and claw toes, is denied.
REMAND

The Veteran is also seeking service connection for a low back 
disability, to include as secondary to the service-connected 
foot deformity, to include pes planus and claw toes; and 
entitlement to a TDIU.  Although the Board regrets the 
additional delay, further development is needed prior to 
adjudicating the merits of these claims.

In a September 2008 decision/remand, the Board reopened the 
Veteran's service connection claim for a low back disability 
based the receipt of new and material evidence, determined 
that further development was required, and remanded the 
reopened claim for a VA examination to determine the etiology 
of the Veteran's low back disability and whether such 
disability is related to his service-connected foot disorder.  
See September 2008 Board Decision/Remand.  Further, the Board 
directed the RO/AMC to readjudicate the Veteran's service 
connection claim for a low back disability, to include as 
secondary to the service-connected foot deformity, to include 
pes planus and claw toes in light of all the evidence of 
record, including the VA examination, and issue a 
Supplemental Statement of the Case (SSOC).   

Review of the claims folder indicates that the Veteran was 
provided a VA examination on December 2008 (see December 2008 
VA Joints and Spine Examination Report); however, the RO/AMC 
failed to readjudicated the reopened service connection claim 
for a low back disability, to include as secondary to the 
service-connected foot deformity, to include pes planus and 
claw toes; and readjudicated only the Veteran's service 
connection claim for a left leg condition and claim of 
entitlement to a TDIU (see April 2009 SSOC).

Thus, the RO has not adjudicated the Veteran's reopened 
service connection claim for a low back disability, to 
include as secondary to the service-connected foot deformity, 
to include pes planus and claw toes, based on all the 
evidence of record, including the newly obtained December 
2008 VA Joints and Spine Examination Report.  

In its September 2008 decision/remand, the Board also 
determined that further development was required, and 
remanded the TDIU claim to the RO/AMC for a VA examination to 
determine if the Veteran's service-connected disabilities 
collectively rendered him unable to secure or follow 
substantial employment.  Review of the claims folder reveals 
that the Veteran was not provided with such VA examination.  

As such, the RO/AMC failed to comply with the Board's 
September 2008 remand order requesting that the Veteran be 
provided with a VA examination to determine if the Veteran's 
service-connected disabilities collectively rendered him 
unable to secure or follow substantial employment, and such 
examination must be provided.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the RO/AMC failed to 
provide the Veteran with a VA examination 
regarding his TDIU claim as requested by 
the September 2008 Board Decision/Remand.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, as outlined in the 
September 2008 Board Decision/Remand, the 
RO/AMC should schedule the Veteran for a 
VA examination to determine if he is 
rendered totally unemployable as a result 
of his service-connected disabilities 
(deformity of feet to include pes planus, 
and hammertoes of the bilateral feet).  
The examiner should review the claims 
folder in conjunction with the 
examination, and make a note of such 
review in the examination report.  The 
examiner is requested to provide a 
definite opinion as to whether the 
Veteran's service-connected disabilities 
(deformity of feet to include pes planus, 
and hammertoes of the bilateral feet) 
collectively render him unable to secure 
or follow all forms of substantial and 
gainful employment without regard to the 
Veteran's age.  The opinion should take 
into account the Veteran's employment 
history and his educational and 
vocational attainment. 

2.  Upon completion of the above-
requested development, the RO/AMC should 
readjudicate the Veteran's TDIU claim, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
SSOC and given the opportunity to respond 
thereto.  

3.  As noted in the body of this 
decision/remand, after completion of 
the Board requested VA examination in 
December 2008, the RO/AMC also failed 
to readjudicate the Veteran's service 
connection claim for a low back 
disability, to include as secondary to 
the service-connected foot deformity, 
to include pes planus and claw toes.  
See April 2009 SSOC; Stegall v. West, 
11 Vet. App. 268 (1998).

Therefore, readjudicate the service 
connection claim for a low back 
disability, to include as secondary to 
the service-connected foot deformity, to 
include pes planus and claw toes.  The 
RO/AMC should consider any additional 
evidence of record, specifically the 
newly obtained December 2008 VA Joints 
and Spine Examination Report.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

The purpose of the examination requested in the Board's 
September 2008 remand and this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to 
cooperate by not attending the requested VA examinations may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


